Citation Nr: 1812362	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-33 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A videoconference Board hearing before the undersigned Veterans Law Judge was held in May 2017.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to service connection for sleep apnea, as secondary to his service-connected PTSD.  

The medical evidence of record shows that the Veteran was diagnosed with sleep apnea in 2004.  See March 2012 VA Examination.  In March 2012, the Veteran was afforded a VA examination.  The VA examiner opined that the Veteran's obstructive sleep apnea was not secondary to his service-connected PTSD.  The Board finds that the March 2012 VA examination is inadequate as the examiner's opinion that the Veteran's obstructive sleep apnea was not secondary to his service-connected PTSD is without rational and does not provide the information necessary to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In this regard, the March 2012 examiner simply listed the risk factors for obstructive sleep apnea including; definite risk factors such as obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities, and then potential risk factors including; heredity, smoking, nasal congestion, and diabetes, along with age, as his rationale.  

Furthermore, the examiner's report does not make apparent the extent to which it may have considered the Veteran's testimony indicating a continuity of his experience of sleep apnea symptoms.  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as the continuity of perceivable symptomatology of symptoms of sleep apnea, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, this issue presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, a remand for the scheduling of a new VA examination is warranted to determine the etiology of his sleep apnea, to include its relationship to the service-connected PTSD prior to further appellate review of the claim.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that his currently diagnosed sleep apnea began in or is otherwise etiologically linked to service, including as secondary to the Veteran's service connected PTSD.

2.  After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




